


110 HR 5971 IH: American Elections Act of

U.S. House of Representatives
2008-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5971
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2008
			Mr. Heller of Nevada
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To require that ballots used in Federal elections be
		  generally printed only in English and to amend the Voting Rights Act of 1965 to
		  modify the requirement that certain jurisdictions provide ballots and other
		  voting materials in languages other than English, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 American Elections Act of
			 2008.
		2.Requiring ballots used
			 in Federal elections to be provided only in English language
			(a)In
			 GeneralSubtitle A of title
			 III of the Help America Vote Act of 2002 (42 U.S.C. 15481 et seq.) is amended
			 by inserting after section 303 the following new section:
				
					303A.Requiring
				Ballots Used in Federal Elections to be Provided Only in English
				Language
						(a)In
				GeneralExcept to the extent
				required under section 203 of the Voting Rights Act of 1965, all ballots and
				balloting material used with respect to an election for Federal office,
				including all voting information described in section 302(b), may be provided
				only in the English language.
						(b)Effective
				DateThis section shall apply with respect to the regularly
				scheduled general election for Federal office held in November 2008 and each
				succeeding election for Federal
				office.
						.
			(b)Conforming
			 Amendments
				(1)Contents of
			 periodic election administration studiesSection 241 of such Act (42 U.S.C. 15381)
			 is amended—
					(A)in subsection
			 (a)(1)—
						(i)by
			 striking voters, individuals and inserting voters and
			 individuals, and
						(ii)by
			 striking , and voters with limited proficiency in the English
			 language;
						(B)in subsection
			 (b)(5)—
						(i)by
			 striking impaired), Native American and inserting
			 impaired) and Native American, and
						(ii)by
			 striking , and voters with limited proficiency in the English
			 language; and
						(C)by striking
			 subsection (b)(14).
					(2)Enforcement of
			 requirementSection 401 of such Act (42 U.S.C. 15511) is amended
			 by striking and 303 and inserting , 303, and
			 303A.
				(c)Clerical
			 AmendmentThe table of contents of such Act is amended by
			 inserting after the item relating to section 303 the following:
				
					
						303A. Requiring ballots used in Federal
				elections to be provided only in English
				language.
					
					.
			3.Bilingual election
			 requirements for certain political subdivisions with populations of American
			 Indians or Alaska NativesSection 203 of the Voting Rights Act of 1965
			 (42 U.S.C. 1973aa–1a) is amended to read as follows:
			
				203.Bilingual election requirements for certain political
		  subdivisions with populations of American Indians or Alaska
		  Natives(a)Basis for
				requirementThe Congress
				finds that Native American dialect translations should be provided in voting
				materials because the languages of Native Americans and Native Alaskans predate
				the establishment of the United States.
					(b)Bilingual voting
				materials requirement
						(1)GenerallyBefore
				August 6, 2032, no covered political subdivision of a State shall provide
				voting materials only in the English language.
						(2)Covered
				political subdivisionsA political subdivision is a covered
				political subdivision for the purposes of this subsection if the Director of
				the Census determines, based on the 2010 American Community Survey census data
				and subsequent American Community Survey data in 5-year increments, or
				comparable census data, that—
							(A)the political
				subdivision contains all or any part of an Indian reservation and more than 5
				percent of the American Indian or Alaska Native citizens of voting age within
				the Indian reservation are members of a single language minority and are
				limited-English proficient; and
							(B)the illiteracy
				rate of the citizens in the language minority as a group is higher than the
				national illiteracy rate.
							(3)DefinitionsAs
				used in this section—
							(A)the term
				language minorities means persons who are American Indian or
				Alaskan Natives;
							(B)the term
				voting materials means registration or voting notices, forms,
				instructions, assistance, or other materials or information relating to the
				electoral process, including ballots;
							(C)the term
				limited-English proficient means unable to speak or understand
				English adequately enough to participate in the electoral process;
							(D)the term
				Indian reservation means any area that is an American Indian or
				Alaska Native area, as defined by the Census Bureau for the purposes of the
				1990 decennial census;
							(E)the term
				citizens means citizens of the United States; and
							(F)the term
				illiteracy means the failure to complete the 5th primary
				grade.
							(4)Special
				ruleThe determinations of the Director of the Census under this
				subsection shall be effective upon publication in the Federal Register and
				shall not be subject to review in any court.
						(c)English and
				non-English versionsWhenever any political subdivision subject
				to the prohibition of subsection (b) of this section provides any registration
				or voting notices, forms, instructions, assistance, or other materials or
				information relating to the electoral process, including ballots, it shall
				provide them in the language of the applicable minority group as well as in the
				English language. However, where the language is historically unwritten, the
				political subdivision is only required to furnish oral instructions,
				assistance, or other information relating to registration and voting.
					(d)Declaratory
				judgmentAny political subdivision subject to the prohibition of
				subsection (b) of this section, which seeks to provide English-only
				registration or voting materials or information, including ballots, may file an
				action against the United States in the United States District Court for a
				declaratory judgment permitting such provision. The court shall grant the
				requested relief if it determines that the illiteracy rate of the applicable
				language minority group within the political subdivision is equal to or less
				than the national illiteracy
				rate.
					.
		
